Citation Nr: 1425113	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-05 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether the Appellant was properly paid Dependency and Indemnity Compensation (DIC) benefits for herself and the Veteran's two sons, G.H. and D.H.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to August 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and June 2010 decisions of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2013, the Appellant testified at a Travel Board hearing before the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Historically, the Veteran was killed in action in August 1966.  The Appellant, his widow, applied for DIC benefits and was granted such benefits effective August 1966, the day after the Veteran died.  The Appellant submitted documentation showing that she and the Veteran had two sons, D.H. and G.H., for the receipt of additional DIC benefits on their behalf.  It appears from the records that she was only paid for G.H.

The Appellant remarried in March 1968 and notified VA as of May 1, 1968.  VA retroactively terminated her benefits to reflect this marriage.  The retroactive termination resulted in an overpayment which it appears she eventually repaid.  In a May 1969 letter, the Appellant was told that her son was receiving the maximum amount of additional DIC benefits payable.  There was only a reference to one son.

The Appellant notified VA in November 1976 that her second marriage was terminated as of November 1976.  She reapplied for VA DIC benefits.  A VA Form 21-6798d indicated that the final decree of dissolution was February 1977 which was confirmed by her via a VA Form 21-686c as well as the legal divorce decree.  Another VA Form 21-6798d and VA Form 22-1994a indicated that G.H. applied for Chapter 35 educational assistance benefits.  

In the December 2009 decision letter, the Appellant was notified that the Appellant had been paid for both D.H. and G.H.  The Appellant disagreed with this finding and requested an audit.  

In a June 2010 decision, the RO retroactively added D.H. to the award of benefits from August 1968, noting that he had previously been on the award as of February 1968 (which is when the Appellant was removed for remarriage).  Thus, it was indicated that the Appellant had not been paid for that period, from August 1966 to February 1968 so the retroactive period was limited to that time frame.  

However, according to a September 2010 VA Form 21-0820, the Appellant disputes the date of her termination from the original award, argues that she was not repaid at the correct time after her remarriage contending that her divorce was in 1976; that the dates of her sons' removals from their awards was wrong.  In the statement of the case (SOC), the RO indicated than an audit showed that the only period for which the Appellant was not paid was the August 1966 to February 1968 period and that those benefits were paid to her in 2010.  

A review of the records, including those in VA's Virtual System, shows that the only audit of record was for payments made in the 1999-2008 time frame.  The audit which is referenced in the SOC is not of record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the paid and due audit of benefits of the Appellant, D.H., and G.H., from August 1966 forward.  If the audit cannot be located or is incomplete, prepare another paid and due audit of this account.  The audit should set forth the date when the Veteran's sons were both added and removed from the award as well as when the Appellant was added, removed, and then reinstated to the award.  

2.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Appellant should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



